DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment dated December 1, 2020 has been entered.  Claims 2-21 were added.  Claim 1 is canceled.  Claims 2-21 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 17-20 of U.S. Patent No. 9,876,056 in view of Nakagawa et al. (US 2004/0124766 A1) and further in view of Park (US 2014/0353619 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because ‘056 claims a device with four light emitting elements including a charge generation layer, an emitting layer that is fluorescent and another emitting layer that is phosphorescent (see claim 1).  More specifically, a fluorescent substance may include a benzonaphthofuranylamine skeleton compound per instant claims 11-16 (see claim 1).  Also light emission wavelengths are claimed (see claims 3 and 4) that meet the requirement of claims 5-10.  While ‘056 does not expressly claim a “bottom-emission” light emitting device in the preamble, the claimed device components are the same.  Further, secondary reference, Nakagawa et al., teaches in analogous art an organic EL device may be formed in a “top emission type” or “bottom emission type” arrangement on a substrate (see par. 56).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arranged the device components of ‘056 in a bottom-emission arrangement, because one would expect to achieve a device with a desired emission of light output with a predictable result and a reasonable expectation of success.
With respect to claims 19-21, while ‘056 does not expressly claim hole injecting, hole transport, electron transport and electron injection layers, secondary reference, Nakagawa et al., teaches in analogous art an organic EL device may include these functional layers (see par. 81-90).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included known functional layers of an EL device within a claimed EL device structure, because one would expect to achieve a functional organic light emitting device including the layers with a predictable result and a reasonable expectation of success.
US ‘056 does not specifically claim a transistor as set forth in the instant claims, but use of a transistor in a light emitting device was known before the effective filing date of the claimed invention.  Park teaches including a thin film transistor in an organic light emitting display apparatus (see abstract and full description).  The transistor includes an active layer, gate, source and drain electrodes, first insulating layer, a second insulating layer (see abstract and claims).  A buffer layer may be included on the substrate (see par. 64, per instant “first insulating layer”).  The active layer may be comprised of an oxide semiconductor (see par. 65 per instant “oxide semiconductor”).  It would have been obvious to have included a thin film transistor including known layers of a thin film transistor connected to an organic light emitting element to form a display device, because using a thin film transistor with a device to form an operational light emitting display was known in the art before the effective filing date of the claimed invention.  One would expect to achieve a device further including known layers of a thin film transistor with a predictable result and a reasonable expectation of success.  Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results; absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a).  Ex Parte Smith, 83  USPQ.2d  at 1518-19 (BPAI, 2007) (citing KSR, 127 S.Ct. at 1740, 82 USPQ2d at 1396).  
Therefore, given the overlap between the present claims and the patented claims, it would have been within the skill level of, as well as obvious to, one of ordinary skill in the art to use compounds which are both disclosed by US 9,876,056 and encompassed by the scope of the present claims in a device as claimed by ‘056 in view of Nakagawa and Park and thereby arrive at the present invention.

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,854,682 in view of Nakagawa et al. (US 2004/0124766 A1) and further in view of Park (US 2014/0353619 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because ‘682 claims a bottom emission device with four light emitting elements including a charge generation layer, an emitting layer that is fluorescent and another emitting layer that is phosphorescent (see claim 1).  More specifically, a fluorescent substance may include a benzonaphthofuranylamine skeleton compound per instant claims 11-16 (see claims 10-15).  Also light emission wavelengths are claimed (see claims 4-6) that meet the requirement of claims 5-10.  
With respect to claims 19-21, while ‘682 does not expressly claim hole injecting, hole transport, electron transport and electron injection layers, secondary reference, Nakagawa et al., teaches in analogous art an organic EL device may include these functional layers (see par. 81-90).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included known functional layers of an EL device within a claimed EL device structure, because one would expect to achieve a functional organic light emitting device including the layers with a predictable result and a reasonable expectation of success.
US ‘682 does not specifically claim a transistor as set forth in the instant claims, but use of a transistor in a light emitting device was known before the effective filing date of the claimed invention.  Park teaches in analogous art including a thin film transistor in an organic light emitting display apparatus (see abstract and full description).  A transistor may include an active layer, gate, source and drain electrodes, first insulating layer, a second insulating layer (see abstract and claims).  A buffer layer may be included on the substrate (see par. 64, per instant “first insulating layer”).  The active layer may be comprised of an oxide semiconductor (see par. 65 per instant “oxide semiconductor”). It would have been obvious before the effective filing date to have claimed a thin film transistor including known layers of a thin film transistor connected to an organic light emitting element to form a display device, because using a thin film transistor with a device to form an operational light emitting display was known in the art before the effective filing date of the claimed invention for operation of a light emitting display device.  One would expect to achieve a device further including known layers of a thin film transistor with a predictable result and a reasonable expectation of success.  Applicant claims a combination that only unites old elements (thin film transistor) with no change in the respective functions of those old elements, and the combination of those elements yields predictable results; absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a).  Ex Parte Smith, 83  USPQ.2d  at 1518-19 (BPAI, 2007) (citing KSR, 127 S.Ct. at 1740, 82 USPQ2d at 1396).  
Therefore, given the overlap between the present claims and the patented claims, it would have been within the skill level of, as well as obvious to, one of ordinary skill in the art to use compounds which are both disclosed by US 10,854,682 and encompassed by the scope of the present claims in a device as claimed by ‘682 in view of Nakagawa and Park and thereby arrive at the present invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wee et al., (2009), The Journal of Organic Chemistry, 74(21), 8472-8475 discloses pyrene diamine derivatives for organic electroluminescent devices (see abstract).  The reference is considered relevant to the field of the endeavor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786